Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In the response filed 02/24/2021, the following occurred.  No claims were amended.  
Claims 28-63 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 28-63 are the inclusion of the limitation in the claims, a computer program product tangibly embodied in computer instructions in a computer readable medium which, when the computer instructions are executed by a computer system, determines physician efficiency, by performing the acts of: obtaining medical claims data stored on a computer readable medium accessible by the computer system; performing patient analysis using said obtained medical claims data to form episodes of care utilizing the computer system; performing an output process based on the performed patient analysis utilizing the computer system, the output process comprising: assigning episodes of care to physicians; and applying a first maximum duration rule to identify episodes of care; assigning at least one physician to a report group utilizing the computer system; determining eligible physicians and episode of care assignments utilizing the computer system; calculating condition-specific episode of care statistics utilizing the computer system; calculating, using indirect standardization, weighted episode of care statistics across medical conditions utilizing a predefined set of medical conditions for a specific specialty type utilizing the computer system; and determining efficiency scores for physicians from said calculated condition-specific episode of care statistics and said weighted episode of care statistics calculated across medical conditions utilizing the computer system.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.

The most remarkable prior art of record is as follows:
Seare et al.:  U.S. Patent Number 5,557,514 
Dust et al.:  U.S. Publication Number 2004/0111291 A1 
Cave et al.:  U.S. Patent Number 5,970,463
Ashford et al.:  U.S. Patent Number 7,389,245 B1 
McNair:  U.S. Patent 7,617,115 B2
Havens:  U.S. Patent Number 5,909,669 
D. Cave, "Profiling Physician Practice Patterns Using Diagnostic Episode Clusters", Medical Care, Vol. 33, No. 5, pp. 463-486, May 1995
Jon A. Chilingerian, "Evaluating Physician Efficiency In Hospitals: A Multivariate Analysis Of Best Practices", European Journal Of Operational Research, Vol. 80, Issue 3, 2 February 1995, pp. 548-574


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686